JUDGMENT
This petition for review was heard on the record from the Federal Energy Regulatory Commission and the briefs and arguments of counsel. The issues have been accorded full consideration by the Court and occasion no need for a published opinion. See D.C.Cir. Rule 36(b). Petitioners have failed to show that the agency action was “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” See 5 U.S.C. § 706(2)(A). It is
ORDERED and ADJUDGED that the petition for review is denied.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41(a)(1).